Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose, teach or suggest an ophthalmic surgery system for treating a floater in a patient’s eye, the system comprising a pulsed surgical laser, a scanning system adapted to deliver the laser pulses to a target region in an interior portion of the patient’s eye, an imaging system, and a control system operably coupled to the laser source, the scanning system, and imaging system, wherein the imaging system is configured to receive image data related to a floater from a focal volume adjacent the posterior pole/back of the eye, wherein the control system is adapted to automatically operate the imaging system to acquire the image data and to process the image data to identify one or more boundaries of the flouter, and to construct a treatment region based on the identified boundaries of the floater, and wherein the control system is further configured to operate the surgical laser and the scanning system to provide pattern of treatment laser pulses to the treatment region as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 1, 2021